Opinion issued December 18, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00659-CV
                            ———————————
    ORION REAL ESTATE SERVICES SOUTHEAST, LLC, Appellant
                                         V.
                    SP JEFFERSON LAKES I, LP, Appellee



             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1098447


                          MEMORANDUM OPINION
      Appellant, Orion Real Estate Services Southeast, LLC, has filed a motion to

dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1). Although appellant’s motion

does not contain a certificate of conference, it contains a certificate of service on

counsel for appellee, the motion has been on file with this Court for more than ten
days, and no response has been filed. See TEX. R. APP. P. 9.5(d), (e), 10.1(a)(5),

10.3(a)(2). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), (d), 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Higley, Lloyd, and Caughey.




                                        2